Title: From Thomas Jefferson to David Hall, 6 July 1802
From: Jefferson, Thomas
To: Hell, David


          
            Sir
            Washington July 6. 1802.
          
          I recieved in due time your favors of May 31. and June 9. the former covering an Address from a Democratic republican meeting at Dover, the latter one from the grand and general juries of the circuit court of the US. held at Dover both of them praying a removal of Allen Mc.lane from the office of Collector of the customs at Wilmington.
          When I first came into the administration, complaints were exhibited against Colo. Mc.lane, and an enquiry immediately directed to be made into his conduct. every opportunity, which could be desired, was given on both sides to the producing of testimony, and on a very full investigation he was finally acquitted. he had a right to consider that acquittal as a bar to every thing anterior; and certainly according to sound principles it must be so considered. I am persuaded that the Republican citizens who have concurred in these addresses would be as incapable of wishing me to do any thing which should bring a just censure on the administration, as I should be from yielding to such a wish. we have no interests nor passions different from those of our fellow citizens. we have the same object, the success of representative government. nor are we acting for ourselves alone, but for the whole human race. the event of our experiment is to shew whether man can be trusted with self government. the eyes of suffering humanity are fixed on us with anxiety as their only hope, and on such a theatre & for such a cause we must suppress all smaller passions & local considerations. the leaders of federalism say that man cannot be trusted with his own government. we must do no act which shall replace them in the direction of the experiment. we must not, by any departure from principle, dishearten the mass of our fellow citizens who have confided to us this interesting cause. if, since the date of the acquittal, Colo. Mc.lane has done any new act inconsistent with his duty as an officer, or as an agent of the administration this would be legitimate ground for new enquiry, into which I should consider myself as free to enter. no particular fact of this kind is charged in the addresses; but only that he is disagreeable to the citizens of the place. this would be among the proper considerations on the appointment of an officer, and ought, before appointment, to have weight. but after many years possession of an office, and an exact discharge of it’s duties, a removal for this reason would not be approved by those beyond the pale of his unpopularity.
          Our opponents are so disposed to make a malignant use of whatever comes from me, to torture every word into meanings never meant, in order to veil their own passions and principles, that I must ask the favor of you to communicate verbally the sentiments of this letter to those who forwarded their addresses through you not permitting the letter or any copy to go out of your own hands. I pray you to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        